Citation Nr: 1625076	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho in November 2011.  Thereafter, the Phoenix RO assumed jurisdiction.   

With regard to the Veteran's claims for service connection for a right knee disability and a left knee disability, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss has been raised by the record in statements made during the Veteran's Board hearing (see transcript p. 11), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for a right knee disability and a left knee disability were denied by an unappealed November 1983 rating decision.

2. Since the November 1983 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the Veteran's claims and raises a reasonable possibility of substantiating these claims.

3. The probative evidence of record is in relative equipoise as to whether the Veteran's current tinnitus was incurred during his active service.


CONCLUSIONS OF LAW

1. The November 1983 rating decision that denied service connection for a right knee disability and a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. The evidence received since the November 1983 rating decision is new and material, and the Veteran's claims for service connection a right knee disability and a left knee disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

As noted above, the Veteran's appeals for entitlement to service connection for a right knee disability and a left knee disability come to the Board after the RO reopened these claims in an April 2013 Statement of the Case.  Although the RO previously reopened these claims, the Board must still consider whether new and material evidence was received sufficient to reopen these claims in order to establish the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In October 1983, the Veteran filed service connection for a "knee injury" that he sought treatment for in March 1982.  Upon review of the Veteran's service treatment records, it was determined that the Veteran had sought treatment for left knee pain that was diagnosed as a contusion in July 1981 and that he had been treated for complaints of pressure and pain of the right knee in March 1982.  The service treatment records indicated that the Veteran had reported landing on his patella while playing football three years earlier, and that he was diagnosed with retropatellar pain syndrome.  As the Veteran's separation exam in August 1983 showed no specific physical abnormality, it was determined that the Veteran did not have a current left knee disability and the Veteran's right knee disability was determined to have pre-existed active service and had not been aggravated by active service.  As a result, the Veteran was denied service connection for both conditions in a November 1983 rating decision.  

The November 1983 rating decision was not appealed and became final.  38 C.F.R. § 20.302.  In July 2011, the Veteran requested that these claims be reopened. 

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran provided testimony during his Board hearing that he has had continuous pain in his right knee since his active service and that he had been diagnosed with arthritis of the right knee the prior denial.  Review of the medical evidence provided indicates that the Veteran was diagnosed with degenerative arthritis of both knees based upon x-rays taken in May 2012.   

This evidence is new, as it was not part of the record at the time of November 1983 rating decision that denied the Veteran's claims.  The evidence is also material, as it provides a previously unestablished current disability for the Veteran's left knee and provides a diagnosis of a new, chronic condition (arthritis) of the right knee that did not pre-exist service.  The Veteran has also provided complaints of continuous symptoms of his right knee condition since his separation from service.  When viewed with the previous evidence of record, this evidenced is neither cumulative nor redundant, it relates to a previously unestablished element of the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As such, new and material evidence has been received; therefore, reopening the Veteran's claims for service connection for a right knee disability and a left knee disability is warranted.

Service Connection for Tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection is warranted for tinnitus.  First, the evidence demonstrates that the Veteran has a current disability due to tinnitus.  The Veteran's 2011 VA examination reports that the Veteran complains of recurrent tinnitus and he is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Second, the Board finds that the Veteran experienced acoustic trauma while on active duty.  During his Board hearing, he reported that he has suffered recurrent symptoms of tinnitus since his active service.  He indicated that as a combat medic he supported the third and seventh cavalry tank divisions, while he was deployed to Germany.  During training exercises, the tanks would fire at targets resulting in excessive noise.  The Veteran indicated that he was unable to wear ear protection during these periods because had to communicate with his sergeant about the location of his armored personnel carrier during these exercises.  He reports that the ringing in his ears began during this time.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  His statements are credible and the weight of the evidence supports that he experienced in-service noise exposure. 

Finally, the Board finds that the Veteran's tinnitus had onset during service.  While the Board notes that the examiner from his September 2011 VA examination opined that the Veteran's tinnitus was less likely than not the result of military noise exposure, the Board notes that this opinion was based upon a misunderstanding that was clarified by the Veteran at his 2016 hearing.  The examiner indicated that the Veteran's tinnitus did not develop until approximately 2009; however, the Veteran testified that he misunderstood the question due to English being his second language.  He stated that his tinnitus had begun during his active service, but had worsened in recent years.  The Board finds the Veteran's statements regarding when his recurrent tinnitus began to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  As the evidence indicates that the examiner's opinion was founded upon this inaccurate factual premise, the Board finds the Veteran's opinion related to the etiology of his tinnitus to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304. 

In summary, the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.


ORDER

The petitions to reopen previously denied claims for service connection for a right knee disability and a left knee disability are granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the Veteran's claims for service connection for a right knee and a left knee disability must be remanded for further development prior to adjudication by the Board.  Particularly, the Board finds that the November 2012 opinion regarding the etiology of the Veteran's right knee disability is inadequate to resolve the issue of appeal.  

The examiner indicated that the Veteran had a current diagnosis of "right knee degenerative joint disease, a late progression of chondromalacia."  This diagnosis indicates that there may be a link between the Veteran's retropatellar pain syndrome that was diagnosed during his active service and his current diagnosed arthritis of his right knee.  The examiner further opined that the Veteran's condition that was treated in service was "at least as likely as not" incurred or caused by prolonged walking, standing, squatting, or stair walking, which are the types of activities that the Veteran has contended that he believes caused his current right knee disability during service.  He testified that overuse of his knee related to these types of physical activities while carrying, or training to carry, injured soldiers resulted in his current condition.  

Despite these findings and diagnosis, the examiner opined that the Veteran's condition is an "age related and use related phenomenon" and notes that the Veteran performed many years of physical work as a plumber that is "known to be taxing on the knees."  The opinion indicates that the Veteran's current condition was incurred or caused by prolonged walking, standing, squatting, or stair walking after his active service, despite stating that the in-service condition was incurred or caused by these activities.  Additionally, the opinion does not address whether the Veteran still has a diagnosis of retropatellar pain syndrome, and, if so, whether this condition is related to the condition diagnosed during active service.  The Board notes that the Veteran has argued that this condition has persisted since his active service, and applied for service connection for a right knee condition in October 1983, within weeks of separation from service.  Accordingly, the Board finds that a new VA opinion should be obtained that addresses these issues.  

Additionally, the Board notes that the Veteran has alleged that his left knee condition is secondary to his right knee disability; however, no medical opinion related to secondary service connection has been obtained.  He states that due to his persistent right knee condition he has repeatedly put too much weight on his left knee causing his current degenerative arthritis of his left knee.  The Board finds that an opinion should be sought regarding whether his left knee disability is at least as likely as not due to his right knee disability.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate physician related to his bilateral knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's in-service complaints of right knee pain and pressure in March 1982 and April 1982. 

ii. The Veteran's initial application for service connection for a knee disability within weeks of separation from active service and his statements regarding recurrent right knee pain since service. 

iii. The Veteran's statements that he believes he has repeatedly put more weight on his left knee due to recurrent right knee pain since service. 

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide opinions for the following:

i. Does the Veteran have a current diagnosis of retropatellar pain syndrome of his right knee or chondromalacia patella of the right knee?  If so, is this condition at least as likely as not (50 percent or greater probability) the same condition diagnosed in April 1982, due to the condition diagnosed in April 1982, or otherwise due to the Veteran's active service?

ii. Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability, including degenerative arthritis, began during active service, is related to any incident of service, or began within one year after discharge from active service.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee arthritis is proximately due to or the result of the Veteran's right knee disability.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


